 



Exhibit 10(t)
SEPARATION AGREEMENT
AND GENERAL RELEASE

     This Confidential Separation Agreement and General Release (“Agreement”) is
made and entered into as of this 8th day of December, 2004, by and among Sandy
Spring Bank (the “Bank”), a commercial bank organized under the laws of the
State of Maryland, Sandy Spring Bancorp (“Bancorp”), a Maryland corporation and
registered bank holding company for the Bank, and James H. Langmead (“Officer”).

     WHEREAS, the employment of Officer with the Bank and its affiliates
terminated on October 11, 2004; and

     WHEREAS, the parties to this Agreement desire to set forth their agreements
and understandings in connection with the termination of Officer’s employment,
and to provide certain related waivers and releases.

     NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement agree as
follows:



1.0   Termination of Employment; Resignations.

(a) The employment of Officer with the Bank and its subsidiaries and affiliates
was terminated on October 11, 2004.

(b) Officer agrees not to make use of any office at the Bank after October 11,
2004, and agrees to take no action on behalf of the Bank or any of its
subsidiaries or affiliates except as expressly required by this Agreement or as
directed by the President and Chief Executive Officer or the Executive Vice
President and Chief Operating Officer of the Bank.

(c) Officer ceased to be a director of any and all direct and indirect other
subsidiaries of Bancorp upon his termination of employment.

(d) Officer ceased to be a director, officer, official, partner, member, or
employee of any corporation, partnership or other organization as to which such
position or service was held on behalf of or by virtue of his position as an
officer of the Bank or any of its affiliates effective upon his termination of
employment.

(e) Officer agrees to execute such notices and to provide such letters of
resignation as are reasonably requested by the Bank in connection with the
termination of employment and resignations described in this Section 1.0.



2.0   Prior Employment Agreement.

(a) Officer acknowledges and agrees that the obligations of Bancorp and the Bank
to pay salary and bonus under section 10.g.ii of the Employment Agreement among
the Officer, Bancorp, and the Bank dated as of December 19, 2002 (the
“Employment Agreement”) have been satisfied by the payment in a lump sum, of the
sum of $484,604, consisting of (i) $272,849, which is the Officer’s salary at
the rate of $230,000 per year for the remaining term of the Employment Agreement
(that is, through December 18, 2005); plus (ii) $211,755, which is the total of
annual cash bonuses for the remaining term of the

1



--------------------------------------------------------------------------------



 



Employment Agreement based upon the cash bonus amount received by the Officer in
2003. The calculation of this payment is included on Exhibit I to this
Agreement.

(b) Bancorp and the Bank acknowledge their continuing obligation to indemnify
Officer and provide related liability insurance as required by Section 12 of the
Employment Agreement. Officer, Bancorp, and the Bank agree that such obligations
shall terminate on October 12, 2011.

(c) Bancorp and the Bank acknowledge their continuing obligation to the Officer
under section 11 of the Employment Agreement in the event that a Change in
Control, as defined in the Employment Agreement, occurs on or before April 11,
2005.

(d) Officer, Bancorp, and the Bank agree that the Employment Agreement shall be
deemed terminated as of October 11, 2004.



3.0   Plan Benefits; Loans.

(a) Officer is eligible for certain benefits (the “Plan Benefits”) under plans
and arrangements previously established by the Bank or Bancorp. A summary of
these benefits is attached as Exhibit II to this Agreement for convenience of
reference.

(b) Officer and the Bank acknowledge that any and all outstanding extensions of
credit by the Bank to Officer continue to be payable in accordance with their
terms.



4.0   Additional Severance Benefits. The Bank agrees to provide the following
additional severance benefits to the Officer:

(a) Payment of the cost of COBRA coverage (medical, dental, and vision) through
December 31, 2005;

(b) Continued coverage of the Officer under the Bank’s Executive Health and
Health Expense Reimbursement plans through December 31, 2005;

(c) Continued reimbursement of the Officer’s long-term care coverage through
December 31, 2005 up to the amount of the Bank’s group long term care plan cost
for the Officer if his employment had not been terminated;

(d) A lump sum payment within ten business days of the execution of this
Agreement of $7,300; and

(e) Outplacement services through a recognized provider, to be mutually
selected, at a level commensurate with Officer’s position with the Bank, for a
period of six months, renewable for a second six-month period, in the event the
Officer has not found suitable re-employment despite his diligent efforts;

provided that the continuation of the benefits specified in subsections (a),
(b), and (c) will terminate prior to December 31, 2005, at such earlier date, if
any, that the Officer becomes eligible for coverage under a comparable plan or
plans offered by his employer.



5.0   Acknowledgement, Release and Waiver of Claims to Benefits.

(a) Officer acknowledges and agrees that, other than as required by this
Agreement and the plans and arrangements listed in Exhibit II to this Agreement,
he is not entitled to any benefits or payments of any kind whatsoever pursuant
to or connection with (i) any

2



--------------------------------------------------------------------------------



 



supplemental retirement plan, post employment benefit plan, or similar plan or
arrangement established or to be established by the Bank; (ii) any other plan,
arrangement, bonus, benefit, or agreement relating to the compensation or
employment of the Officer by the Bank or any affiliate of the Bank, or
(iii) otherwise; and Officer expressly waives and releases any claims thereto,
and agrees not to participate in any actions with respect to such benefits,
payments, plans, or arrangements other than those listed in Exhibit II to this
Agreement except to the extent compelled by law

(b) Officer and the Bank each acknowledges that Officer has been paid through
October 11, 2004, at the rate then in effect, that Officer has no claim to any
payment for any vacation or personal days or pay therefor in addition to payment
of such salary, and that neither the Bank nor Bancorp has any claim for
repayment of any (i) salary, (ii) vacation or personal days or pay therefor, or
(iii) Plan Benefits, paid to the Officer through October 11, 2004.



6.0   ADEA Release; State Age Discrimination Law Release; Other Releases;
Notice; Waivers; Consultation with Legal Counsel; Officer Right to Revoke
Agreement.

(a) For purposes of this Agreement, the term “Released Persons” means the Bank
and all of its past, present, and future affiliated companies, and all of their
past, present, and future officers, directors, employees, agents, assigns,
successors, and attorneys.

(b) Officer, with the intention of binding himself, his heirs, executors,
administrators and assigns, does hereby release, acquit, and forever discharge
the Released Persons from any and all claims, liabilities, demands, and causes
of action, whether known or unknown, fixed or contingent, that may have arisen
under the Federal Age Discrimination in Employment Act, Maryland Laws
prohibiting age discrimination in employment, and any other similar laws
(including, without limitation, local ordinances) on or before execution of this
Agreement.

(c) The Officer acknowledges and understands:

(i) that the Officer has been advised to consult with an attorney prior to
executing this Agreement;

(ii) that the Officer has been advised to thoroughly review and understand the
effect of this release before signing this Agreement;

(iii) that the Officer has had at least forty-five (45) days within which to
consider whether this release is in the Officer’s best interests, and has
voluntarily chosen to execute this Agreement before the end of that forty-five
day period;

(iv) that in granting this release the Officer has not relied upon any
representation or statement, written or oral, not set forth in this Agreement;
and

(v) that within seven (7) days following execution of this Agreement, the
Officer may revoke this Agreement, including such release of age discrimination
claims.

(d) This Agreement shall not be effective or enforceable until the seven (7) day
revocation period described immediately above has expired without revocation of
the Agreement by Officer.

(f) The Officer, the Bank, and Bancorp acknowledge and agree that the payments
(excluding Plan Benefits payments and payments made pursuant to Section 2.0 of
this

3



--------------------------------------------------------------------------------



 



Agreement) made by the Bank or Bancorp in connection with this Agreement, and
the promises and agreements made by the Bank and Bancorp in this Agreement, are
partially in consideration for the foregoing release.



7.0   General Release.

(a) Release by Officer. Subject to the rights of Officer and the limitations set
forth in Section 6.0 of this Agreement regarding claims, liabilities, demands,
and causes of action under the Age Discrimination in Employment Act, Maryland
Laws prohibiting discrimination in employment, and any other similar laws (which
are governed solely by the provisions of Section 6.0 hereof and such laws), and
(i) actions that may lawfully be taken by Officer to enforce the terms of this
Agreement, (ii) the obligations of Bancorp and the Bank acknowledged in
subsections (b) and (c) of Section 2.0 of this Agreement, (iii) loan and deposit
agreements between Officer and the Bank, and the (iv) plans and agreements of
the Bank under which the Officer is eligible to receive Plan Benefits, Officer,
with the intention of binding himself, his heirs, executors, administrators and
assigns, does hereby release, acquit, and forever discharge the Released Persons
from all manner of actions, causes of action, suits, debts, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, controversies,
agreements, promises, variances, trespasses, damages, judgments, executions,
charges, claims, complaints, and demands, whatsoever, in law or in equity,
(“Claims”) that Officer now has or may have, both known and unknown, fixed, or
contingent, arising of his employment with or service to the Bank or any of its
subsidiaries or affiliates, or the termination of his employment therewith. The
Claims so released by Officer include, but are not limited to: any claims
arising under Title VII of the Civil Rights Act of 1964, as amended; any claims
arising under the Americans with Disabilities Act; any claim for discrimination
or harassment of any kind, breach of contract or public policy, wrongful or
retaliatory discharge, or defamation; and/or any other claim to any form of
compensation or benefits. Except to the extent prohibited by law, Officer hereby
expressly waives the benefits of any statute or rule of law which, if applied to
this General Release, would otherwise exclude from its binding effect any claims
not now known by Officer to exist.

(b) Release by Bank. Subject to actions that may lawfully be taken by the Bank
to enforce the terms of this Agreement, loan and deposit agreements between
Officer and the Bank, the plans and arrangements of the Bank under which the
Officer is eligible to receive Plan Benefits, the Bank, with the intention of
binding itself, its officers in their capacity as such, its board of directors,
administrators, successors, agents, successors, and assigns, does hereby
release, acquit, and forever discharge the Officer, his heirs, executors,
administrators, assigns, and of and from all manner of Claims that the Bank now
has or may have, both known and unknown, arising out of Officer’s employment
with or service to the Bank or any of its subsidiaries or affiliates, or the
termination of the Officer’s employment therewith, other than any Claims
directly related to any grossly negligent, intentionally wrongful, or criminal
conduct by Officer in connection with his employment by the Bank or its
affiliates that caused monetary damage to the Bank, its affiliates, or their
officers, directors, agents, employees, attorneys, or shareholders. Except to
the extent prohibited by law, the Bank hereby expressly waives the benefits of
any statute or rule of law which, if applied to this General Release, would
otherwise exclude from its binding effect any claims not now

4



--------------------------------------------------------------------------------



 



known by the Bank to exist.

8.0 Confidential Business Information. Officer acknowledges that he has had
access to confidential business information (including, but not limited to,
future business plans, financial and personnel information, customer
information, and investment strategies) concerning the business plans, finances,
and assets of the Bank and Bancorp, which is not generally known outside of the
Bank and Bancorp (“Confidential Information”). For all time, Officer agrees that
he shall not, without proper written authorization of the Bank or Bancorp or as
required by law, directly or indirectly use, divulge, furnish, or make
accessible to any person any Confidential Information, but instead shall keep
all Confidential Information strictly and absolutely confidential.

9.0 Return of Property. Officer represents and warrants that he has returned to
the Bank any and all files or other property of the Bank or any of its
subsidiaries or affiliates. Said property includes, but is not limited to: any
and all financial records and data; credit cards; keys; customer lists and data;
contracts; personnel information; project development information; prospective
customer information; written proposals and studies; computer hardware and
proprietary software developed by or for the benefit and use of the Bank or any
of its subsidiaries or affiliates; and any and all copies of any such property.

10.0 Future Conduct.

(a) Upon request by Officer or a third party, the Bank will provide him or
transmit to the third party an original of the letter of reference appearing as
Exhibit III. The Bank agrees that the letter will be sent reasonably promptly
and in a manner consistent with normal business practices. All oral requests
from prospective employers shall be directed to Hunter Hollar, who will respond
only in a manner consistent with the content of Exhibit III. In the event the
Bank is asked whether the Officer is eligible for rehire, the answer shall be,
“It is our policy not to answer that question.” The Bank agrees to provide to
the Officer, upon his signing of the Separation Agreement and General Release,
ten originals of Exhibit III, dated October 12, 2004, and addressed “To Whom It
May Concern.”

(b) The Bank agrees not to at any time engage in any form of conduct or make any
statement or representation that could reasonably be construed to disparage the
reputation of the Officer for honesty, truthfulness, or professional competence.

(c) Officer agrees that he shall not at any time engage in any form of conduct
or make any statements or representations that could reasonably be construed to
disparage the reputation, goodwill, or interests of the Bank, its customers, or
any of the Bank’s subsidiaries, employees, officers, or directors, related
companies, or affiliates.

(d) This Section shall not prohibit any party from truthfully describing the
fact of the termination of Officer’s employment or statements made in good faith
in connection with any law enforcement, regulatory, or civil investigations,
actions, or proceedings.

(e) The Officer agrees not to directly or indirectly solicit for hire, hire, or
agree to hire, as an officer, employee, consultant, or otherwise, any officer or
employee of the Bank or its affiliates during the period beginning October 11,
2004 and ending on December 31, 2005.

11.0 Disclosure of Agreement. Officer and the Bank agree that the fact and terms
of this

5



--------------------------------------------------------------------------------



 



Agreement may be disclosed (i) as required by law or regulation; (ii) in
connection with any law enforcement, regulatory, or civil investigations,
actions, or proceedings; and (iii) as required by generally accepted accounting
or auditing principles.

12.0 Notices.

(a) All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be delivered in person or sent by registered or
certified mail, return receipt requested, or by overnight courier, such as
Federal Express, and properly addressed as follows:

     To Officer:



     James H. Langmead
     7112 Chardon Court
     Clarksville, MD 21029
      
     To Bancorp and the Bank:
      
     Sandy Spring Bancorp
     Sandy Spring Bank
     17801 Georgia Avenue
     Olney, Maryland 20832
     Attention:      Frank H. Small
                           Executive Vice President and
                           Chief Operating Officer

(b) Any such notice sent by registered or certified mail, return receipt
requested, or by nationally recognized overnight courier, such as Federal
Express, shall be deemed to have been duly given and received forty-eight
(48) hours after the same is so addressed and mailed or delivered to such
courier with postage or delivery fees prepaid. Notice sent by any other manner
shall be effective only upon actual receipt thereof.

(c) The parties agree to notify each other promptly of any change in mailing
address.

13.0 Withholding. All amounts payable to Officer hereunder are subject to
applicable Federal, state, and local withholding requirements.

14.0 Controlling Law and Venue. The validity of this Agreement and any of its
provisions and conditions, as well as the rights and duties of the parties,
shall be interpreted and construed pursuant to and in accordance with the
internal laws, other than the choice of law rules, of the State of Maryland,
except to the extent preempted by Federal law. The parties select and
irrevocably submit to the jurisdiction of any Maryland State court or United
States Federal court sitting in Maryland for any action to enforce, construe or
interpret this Agreement. The parties further waive any objection to venue in
such state on the basis of forum non conveniens.

15.0 Certain Representations and Warranties.

(a) Officer represents and warrants that he has not sold, assigned, transferred,
conveyed, or otherwise disposed of to any third-party, by operation of law or
otherwise, any action,

6



--------------------------------------------------------------------------------



 



cause of action, suit, debt, obligation, account, contract, agreement, covenant,
guarantee, controversy, judgment, damage, claim, counterclaim, liability, or
demand of any nature whatsoever relating to any matter covered by this
Agreement.

(b) Officer, the Bank, and Bancorp each represents and warrants that this
Agreement was executed on December 8, 2004.

16.0 Successors and Assigns. This Agreement shall be binding upon, enforceable
by and inure to the benefit of Officer’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devises and legatees
and the Bank and any of its successors, but neither this Agreement nor any
rights or payments arising hereunder may be assigned, pledged, transferred or
hypothecated by Officer, and any attempted assignment in violation of this
Section is void.

17.0 Third Party Beneficiaries. Each party hereto intends that this Agreement
shall not benefit or create any right or cause of action in or on behalf of any
person other than the parties hereto and the officers, directors and employees
of the Bank and the permitted assigns of the parties upon the effective date of
permitted succession or assignment.

18.0 Entire Agreement. This Agreement contains all of the agreements of the
parties with respect to the matters contained herein and no prior or
contemporaneous agreement or understanding, oral or written, pertaining to any
such matters shall be effective for any purpose.

19.0 Amendment and Waiver.

(a) No provision of this Agreement may be amended or added to except by an
agreement in writing signed by the parties hereto or their respective permitted
successors in interest and expressly stating that it is an amendment of this
Agreement.

(b) The waiver of any breach of any provision under this Agreement by any party
hereto shall not be deemed to be a waiver of any preceding or subsequent breach
under this Agreement.

20.0 Severability; Return of Payments. If any paragraph, section, sentence,
clause, or phrase contained in this Agreement shall be held by any court of
competent jurisdiction to be illegal, null or void or against public policy, the
remaining paragraphs, sections, sentences, clauses or phrases contained in this
Agreement shall not be affected thereby; provided that Officer shall repay any
and all amounts paid or transferred to him or to others for his benefit pursuant
to Section 4.0 of this Agreement within ten (10) business days following the
entry of a judgment or issuance of a binding legal or regulatory decision that
has the effect of making all or a portion of Sections 6.0, 7.0(a), or 8.0 hereof
invalid or unenforceable in whole or in part.

21.0 Headings. The headings of this Agreement are for purposes of reference only
and shall not limit or define the meaning of the provisions of this Agreement.

22.0 Number(s). Whenever the context of this Agreement so requires, the singular
includes the plural, the plural includes the singular, and the whole includes
any part thereof.

23.0 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original but all of which shall constitute one and the
same instrument.

24.0 Cooperation. Officer and the Bank will cooperate to effect the transactions
described in this Agreement and otherwise to accomplish its purposes for such
time as may be necessary. Officer agrees to respond promptly to reasonable
inquiries and requests for information relating to the

7



--------------------------------------------------------------------------------



 



activities of the Bank or its subsidiaries for which Officer held
responsibility.

     In WITNESS WHEREOF, the parties hereto have duly authorized and executed
this Agreement as of the date first above written.

     
ATTEST:
  SANDY SPRING BANK

  By:      /s/ Hunter R. Hollar
 
   
 
   
ATTEST:
  SANDY SPRING BANCORP, INC.

  By:      /s/ Hunter R. Hollar
 
   
 
   
WITNESS
  OFFICER

  /s/ James H. Langmead
 
   

8



--------------------------------------------------------------------------------



 



EXHIBIT I

Sandy Spring Bank
Calculation of Severance Payment
James H. Langmead

         
Base salary
  $ 230,000  
 
     
Cash bonus paid in 2003 (prior calendar year)
  $ 107,797  
 
     
Effective date of current employment agreement
    12/19/2002  
Last day of remaining term
    12/18/2005  
Termination date
    10/11/2004  
Expiration date
    12/18/2005  
Days remaining in term at termination date
    433.0  
Days in 2005 through termination date
    352.0  
Amount due under agreement:
       
Total salary at current level through remaining term
  $ 272,849  
 
     
Bonus for 2004
    107,797  
Bonus 2005 prorated
    103,958  
 
     
Total bonuses for remaining term
    211,755  
 
     
Total
  $ 484,604  
 
     

 



--------------------------------------------------------------------------------



 



EXHIBIT II

PLAN BENEFITS

SUBJECT TO CORRECTION AND TERMS OF PLANS AND ARRANGEMENTS



1.   Sandy Spring Bancorp, Inc. 1992 Stock Option Plan   2.   Sandy Spring
Bancorp, Inc. 1999 Stock Option Plan   3.   Amended and Restated Sandy Spring
Bancorp, Inc. Cash and Deferred Profit Sharing Plan and Trust   4.   Sandy
Spring Bank Health Insurance Plan   5.   Sandy Spring Bank Executive Health
Expense Reimbursement Plan, as amended   6.   Sandy Spring Bank Supplemental
Executive Retirement Agreement   7.   Sandy Spring Bank Pension Plan   8.  
COBRA Benefits

-End-

 



--------------------------------------------------------------------------------



 



EXHIBIT III

REFERRAL LETTER TEXT

     I am pleased to recommend James H. Langmead. Mr. Langmead served as an
executive or senior officer from the time he started at Sandy Spring Bank in
March 1992 until his departure in October 2004. He most recently was Executive
Vice President and Chief Financial Officer of Sandy Spring Bancorp and the Bank,
titles he earned in 2001. Mr. Langmead initially served as Vice President and
Controller of the Bank. He became Senior Vice President of the Bank in 1994,
Vice President and Treasurer of Bancorp and Senior Vice President and Chief
Financial Officer of the Bank in 1995, and became an Executive Vice President of
the Bank in 1997.

     During his years of service with Bancorp, he was responsible for Bancorp
and Bank accounting, budgeting, and financial functions, including financial
reporting for shareholders, regulators and the Securities and Exchange
Commission. He played a key role in investor relations through the years, and
was instrumental in Bancorp’s NASDAQ National market listing and its offerings
of common stock and trust preferred securities. Mr. Langmead had primary
accounting and financial responsibility for analysis, negotiation, and
integration of Sandy Spring’s acquisitions of banking organizations, bank
branches, and non-bank companies. He was chairman of the Asset Liability
Management Committee and directed the development and updating of risk
management policies and practices. He assembled and managed a staff of qualified
financial officers and staff. He was responsible for managing compliance with
the extensive financial reporting requirements of the Sarbanes-Oxley Act and
related SEC regulations.

     Mr. Langmead is a self-starter who actively participated in the bigger
picture strategic decision making, as well as exhibiting very strong technical
skills and regard for details. He is an efficient problem solver who strives to
achieve high standards of accuracy, quality, and timeliness in his work.
Mr. Langmead is a reserved, respectful, and conscientious individual who takes
his responsibilities very seriously. He has exhibited integrity and honesty and
is well respected by his peers. Mr. Langmead has demonstrated abilities to
articulate and communicate complicated financials matters. He is highly
effective in the Investor Relations realm, due to his strong communication
skills. Mr. Langmead understands the technical aspects of financial management,
and has applied good professional judgement. He is aware of the significance of
achieving transparency in financial reporting and takes an active role in
editing all financial communications. He has been instrumental in acting as
team-leader in merger and acquisition activity. Mr. Langmead is confident and
knowledgeable and has provided significant management and support to Sandy
Spring Bank’s adoption of asset/liability risk management practices,
profitability measurement systems, performance-based compensation systems, a
strategic growth and expansion policy, and the creation of a disclosure controls
committee and charter. Mr. Langmead has formed a highly competent financial
management team that has benefited from his strong work ethic and his ability to
teach and motivate. Mr. Langmead has maintained many positive professional
relationships with outside auditors, consultants, banking

 



--------------------------------------------------------------------------------



 



regulators and stock analysts.

     During his tenure, Bancorp grew from assets of $675 million, and nineteen
offices, at year-end 1992, to $2.3 billion with thirty offices at year-end 2003,
while maintaining strong asset quality, a history of solid returns, and good
relationships with banking regulators and investors. Mr. Langmead is an
experienced and well-regarded member of the banking community.

     We at Sandy Spring wish Mr. Langmead all the best in his future endeavors.
Please do not hesitate to contact me if I can be of further assistance.

 